                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

PATRICK WILSON, #453216,                           )
                       Plaintiff,                  )
                                                   )      No. 1:18-cv-1138
-v-                                                )
                                                   )      Honorable Paul L. Maloney
CORIZON HEALTH, INC., et al.,                      )
                        Defendants.                )
                                                   )

                                          ORDER

       This is a civil rights action brought by state prisoner Patrick Wilson pursuant to 42

U.S.C. § 1983. On February 27, 2020, United States Magistrate Judge Ray Kent issued a

Report & Recommendation (“R&R”) recommending that the Court grant Defendants’

motion for summary judgment (ECF No. 44). Wilson timely filed an objection (ECF No. 45)

and Defendants timely responded (ECF No. 47). For the reasons to be discussed, the Court

will overrule the objection and adopt the R&R as the Opinion of the Court.

                                      Legal Framework

       With respect to a dispositive motion, a magistrate judge issues a report and

recommendation, rather than an order. After being served with an R&R issued by a

magistrate judge, a party has fourteen days to file written objections to the proposed findings

and recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b).
       Only those objections that are specific are entitled to a de novo review under the

statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per curiam) (holding the district

court need not provide de novo review where the objections are frivolous, conclusive, or too

general because the burden is on the parties to “pinpoint those portions of the magistrate’s

report that the district court must specifically consider”). Failure to file an objection results

in a waiver of the issue and the issue cannot be appealed. United States v. Sullivan, 431 F.3d

976, 984 (6th Cir. 2005); see also Thomas v. Arn, 474 U.S. 140, 155 (1985) (upholding the

Sixth Circuit’s practice). The district court judge may accept, reject, or modify, in whole or

in part, the findings and recommendations made by the magistrate judge. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b).

                                             Analysis

        Wilson brings a single objection to the R&R: he argues that Magistrate Judge Kent

applied an incorrect standard of review to his claims. In Wilson’s view, the Supreme Court’s

holding in Scott v. Harris, 550 U.S. 372, 380 (2007) (that a court should not adopt a party’s

version of the facts if it is “blatantly contradicted by the record, so that no reasonable jury

could believe it”), “is not only erroneous, but wrong.” (ECF No. 45 at PageID.545.) The

Court disagrees. Scott is good law, and it requires a court to discount a party’s version of

events if it is wholly unsubstantiated by the record. Id. In this case, the record evidence clearly

contradicts Wilson’s version of events, so Magistrate Judge Kent was not required to adopt

Wilson’s facts as truth. Wilson’s objection is meritless and accordingly, it is overruled.

Having reviewed the remainder of the R&R and finding no error,




                                                2
      IT IS ORDERED that the February 27, 2020 R&R (ECF No. 44) is ADOPTED as

the opinion of the Court.

      IT IS FURTHER ORDERED that Plaintiff’s objection to the R&R (ECF No. 45) is

OVERRULED.

      IT IS FURTHER ORDERED that Defendants’ motion for summary judgment (ECF

No. 34) is GRANTED.

      Judgment to follow.

      IT IS SO ORDERED.

Date: April 6, 2020                              /s/ Paul L. Maloney
                                                 Paul L. Maloney
                                                 United States District Judge




                                       3
